Case: 18-60813     Document: 00515568517          Page: 1    Date Filed: 09/17/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                September 17, 2020
                                   No. 18-60813                    Lyle W. Cayce
                                                                        Clerk

   Luz Del Socorro Cerritos-Quintanilla; Wilmer
   Arnoldo Gomez-Cerritos,

                                                                       Petitioners,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of the Order of the
                          Board of Immigration Appeals
                              BIA No. A206-797-134
                              BIA No. A206-797-135


   Before Higginbotham, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Petitioners Luz Del Socorro Cerritos-Quintanilla and her son, Wilmer
   Arnoldo Gomez-Cerritos, natives and citizens of El Salvador, petition this
   court to review the decision of the Board of Immigration Appeals, which
   affirmed the order of the immigration judge denying their request for asylum


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-60813      Document: 00515568517           Page: 2    Date Filed: 09/17/2020




                                     No. 18-60813


   and withholding of removal. Because there is not substantial evidence to
   compel the conclusion that Cerritos-Quintanilla’s family status was one
   central reason for her alleged present or future persecution, we DENY
   Cerritos-Quintanilla and Gomez-Cerritos’s petition for review.
                                          I.
          In 2014, petitioner Luz Del Socorro Cerritos-Quintanilla and her
   then-minor son, Wilmer Arnoldo Gomez-Cerritos, natives and citizens of El
   Salvador, received notices to appear issued by the U.S. Department of
   Homeland Security. The Department charged them with entering the
   United States without being admitted or paroled.           They admitted the
   allegations and conceded the charges against them. Cerritos-Quintanilla
   applied for asylum and withholding of removal, and she included Gomez-
   Cerritos as part of her application. See 8 U.S.C. § 1158(b)(3)(A) (“A spouse
   or child . . . of an alien who is granted asylum under this subsection may . . .
   be granted the same status as the alien if accompanying . . . such alien”). In
   her application, Cerritos-Quintanilla alleged that she left El Salvador because
   the “gangs” threatened her and her son if they did not pay them money. She
   later clarified in briefing that she was referring to the “transnational criminal
   gang syndicate known as the Mara Salvatrucha,” also known as “MS-13.”
          Cerritos-Quintanilla testified that MS-13 told Gomez-Cerritos on two
   occasions that if he did not join or pay the gang, he would be killed. Cerritos-
   Quintanilla further testified that the gang told her on two occasions that if
   Gomez-Cerritos did not join the gang, she would be killed. According to
   Cerritos-Quintanilla, she did not report the threats to police due to fear of
   retaliation. Her daughter, Fatima, remains in the same town in El Salvador
   where Cerritos-Quintanilla previously lived. Gomez-Cerritos did not testify
   because his counsel and the Department stipulated that his testimony would
   be identical to that of Cerritos-Quintanilla.




                                          2
Case: 18-60813      Document: 00515568517           Page: 3     Date Filed: 09/17/2020




                                     No. 18-60813


          At the hearing, Cerritos-Quintanilla’s counsel argued that the basis of
   her asylum and withholding of removal applications was persecution by
   threats as a member of a particular social group—specifically, the immediate
   family of her son, Gomez-Cerritos, “consisting of his mother and his . . .
   brother and sisters.” The Department countered that Cerritos-Quintanilla’s
   application was “simply not based on a protected ground.”
          Although the immigration judge found Cerritos-Quintanilla to be a
   credible witness, she denied her request for relief.          According to the
   immigration judge, the threats that Cerritos-Quintanilla and Gomez-Cerritos
   received did not rise to the level of persecution because “[d]iscrimination or
   a few isolated incidents of harassment or intimidation unaccompanied by
   physical punishment, infliction of harm or significant deprivation of liberty is
   not persecution.” Thus, she failed to establish a claim of asylum based on
   past persecution.
          Cerritos-Quintanilla also, according to the immigration judge, failed
   to establish a well-founded fear of future persecution based on a protected
   ground because her family membership was “not at least one central reason”
   that she and Gomez-Cerritos were threatened. For purposes of her ruling,
   the immigration judge assumed that Cerritos-Quintanilla’s family
   membership constituted a particular social group. The immigration judge
   further noted that “gang recruitment or general resistance to joining a gang
   is not a sufficient characteristic to establish [Cerritos-Quintanilla] or a person
   as a member of a particular social group.” Overall, the immigration judge
   found that “any violence, extortion or harassment suffered by [Cerritos-
   Quintanilla and Gomez-Cerritos] stemmed from criminal motives rather
   than any political persecution.” The immigration judge did not analyze
   whether Cerritos-Quintanilla’s fear of future persecution was objectively or
   subjectively well founded.




                                           3
Case: 18-60813      Document: 00515568517          Page: 4   Date Filed: 09/17/2020




                                    No. 18-60813


          The immigration judge also noted that Cerritos-Quintanilla’s
   daughter, Fatima, remained in El Salvador unharmed and that evidence was
   lacking that the El Salvadoran government or authorities were unable or
   unwilling to control the gangs. As a result, the immigration judge concluded
   that Cerritos-Quintanilla had not satisfied the requirements for obtaining
   asylum, and thus she also had not met the higher burden of obtaining
   withholding of removal.
          The Board of Immigration Appeals dismissed her appeal, determining
   that she was not eligible for asylum or withholding of removal because
   “[n]either extortion nor resistance to gang recruitment is a basis for asylum.”
   Furthermore, the Board held that Cerritos-Quintanilla did not establish a fear
   of persecution on account of membership in a group because “targeting
   family members as a means to an end is not sufficient to establish a claim.”
                                         II.
          We review the Board of Immigration Appeal’s decision on a
   substantial-evidence standard, meaning that we may not reverse the factual
   findings of the Board unless the evidence compels it. Zhang v. Gonzales, 432
F.3d 339, 343-44 (5th Cir. 2005). That is, the evidence must be “so
   compelling that no reasonable factfinder could conclude against it.” Wang v.
   Holder, 569 F.3d 531, 537 (5th Cir. 2009).
          “Generally, we review only the final decision of the” Board. Sealed
   Petitioner v. Sealed Respondent, 829 F.3d 379, 383 (5th Cir. 2016). However,
   we include in our review the immigration judge’s decision when it affects the
   Board’s decision. Pena Oseguera v. Barr, 936 F.3d 249, 250 (5th Cir. 2019).
   Here the Board adopted “the reasons provided in the [immigration judge’s]
   decision,” and so we review both decisions.
          Cerritos-Quintanilla challenges two factual findings of the Board and
   the immigration judge: (1) that Cerritos-Quintanilla did not suffer past




                                         4
Case: 18-60813      Document: 00515568517          Page: 5   Date Filed: 09/17/2020




                                    No. 18-60813


   persecution; and (2) that Cerritos-Quintanilla’s fear of a future persecution
   was not “on account of” her being a member of her son’s family. Cerritos-
   Quintanilla, however, has not demonstrated that the evidence is so
   compelling that either of these factual findings is unreasonable.
          Cerritos-Quintanilla’s argument that she has suffered past
   persecution centers around MS-13’s efforts to recruit Gomez-Cerritos by
   threatening her, but these threats do not rise to the level of persecution that
   would merit either asylum or cancellation of removal. “Persecution cannot
   be based on ‘mere denigration, harassment, and threats.’” Tesfamichael v.
   Gonzales, 469 F.3d 109, 116 (5th Cir. 2006). Cerritos-Quintanilla does not
   allege that MS-13’s death threats were accompanied by violence, and,
   without something more, the evidence does not compel the conclusion that
   Cerritos-Quintanilla has suffered persecution. Trochez Castellanos v. Barr,
   816 Fed. Appx. 929, 933 (5th Cir. 2020).
          Furthermore, this case simply does not implicate an issue of conflation
   like the one we addressed in Pena Oseguera. See 936 F.3d at 251. Cerritos-
   Quintanilla is the primary asylum applicant, and she included her son
   Gomez-Cerritos as part of her application. 8 U.S.C. § 1158(b)(3)(A). As a
   result, Cerritos-Quintanilla and Gomez-Cerritos’s applications for asylum
   and cancellation of removal, as well as their appeals, both rise and fall on
   Cerritos-Quintanilla’s eligibility for asylum. MS-13’s reasons for threatening
   Gomez-Cerritos must not be conflated with its reasons for threatening
   Cerritos-Quintanilla. Cf. Pena Oseguera, 936 F.3d at 251. They have not been
   conflated in this case. Counsel for Cerritos-Quintanilla explicitly recognized
   this point in oral argument, saying “we are also not claiming anything like
   Pena-Oseguera that there was a conflation of facts between the mother and
   the son.”




                                          5
Case: 18-60813      Document: 00515568517           Page: 6    Date Filed: 09/17/2020




                                     No. 18-60813


          Unfulfilled death threats, nevertheless, also raise the issue of future
   persecution. Cf. Trochez Castellanos, 816 Fed. Appx. at 933–34. To prove a
   well-founded fear of future persecution, an applicant must show “(1) a
   subjectively genuine and objectively reasonable fear of persecution that is (2)
   on account of a protected ground.” See Zhao v. Gonzales, 404 F.3d 295, 307
   (5th Cir. 2005); 8 C.F.R. 1208.13. In her brief, Cerritos-Quintanilla identifies
   the relevant protected ground as “membership in a particular social group”
   consisting of the “immediate family members of Wilmer Gomez[-
   ]Cerritos,” her son.     For purposes of argument, we assume, without
   deciding, that a nuclear family can be a social group for purposes of asylum
   applications.
          The immigration judge concluded that Cerritos-Quintanilla “failed to
   demonstrate or establish that there is a requisite nexus between any
   persecution, past or future, and a protected ground.” The evidence does not
   compel a contrary conclusion, especially considering the situation of
   Cerritos-Quintanilla’s family remaining in El Salvador. The record indicates
   that Cerritos-Quintanilla’s daughter still lives in El Salvador in the same
   town where Cerritos-Quintanilla and her son were threatened by MS-13. In
   a letter filed under Federal Rule of Appellate Procedure 28(j), Cerritos-
   Quintanilla urges us to consider the circumstances in Gonzalez Ruano v. Barr
   to determine that Cerritos-Quintanilla’s membership in her son’s family is
   “one central reason” for her fear of future persecution. 922 F.3d 347 (7th
   Cir. 2019); see also Shaikh v. Holder, 588 F.3d 861, 864 (5th Cir. 2009). In
   Gonzalez Ruano, the petitioner was kidnapped and tortured by gang members
   after the gang leader claimed ownership of petitioner’s wife; Petitioner’s
   sons were also threatened. 922 F.3d at 349–51, 356. Petitioner, his wife, and
   his sons fled to the United States. Id. at 351. Petitioner’s sister did not leave
   the country, and, in the five months after Petitioner fled, she was approached
   twenty times by unknown men asking about Petitioner’s location. Id.




                                          6
Case: 18-60813     Document: 00515568517          Page: 7   Date Filed: 09/17/2020




                                   No. 18-60813


          While the facts of Gonzalez Ruano and this case share loose
   similarities—in each instance, the petitioner’s alleged persecution arose
   from a gang’s interest in a family member, and some family remained in the
   home country following the petitioner’s flight—Cerritos-Quintanilla’s
   situation lacks evidence that would compel a finding that the alleged
   persecution is “on account of” her membership in a family. There is no
   evidence in the record that any family members other than Cerritos-
   Quintanilla were threatened.     There is no evidence that the daughter
   remaining in El Salvador has been harmed, threatened, or even approached
   by MS-13 members there.
          Our precedent binds us to a deferential review of the Board’s factual
   determinations. Zhang, 432 F.3d at 343-44. To reverse the Board on an issue
   of fact, the evidence must be “so compelling that no reasonable factfinder
   could conclude against it;” reasonable disagreement as to the result simply
   will not suffice. Wang, 569 F.3d at 536–37. Absent from the record is
   evidence sufficient to compel the conclusion that “one central reason”
   Cerritos-Quintanilla received death threats from MS-13 is that she is part of
   Gomez-Cerritos’s family. See 8 U.S.C. § 1158(b)(1)(B)(i). The lack of
   evidence of others in Gomez-Cerritos’s family being similarly threatened
   subjects that conclusion to reasonable disagreement and prevents us from
   disturbing the Board’s decision denying the application for asylum.
          Because Cerritos-Quintanilla failed to meet her burden for
   establishing eligibility for asylum, she also failed to meet her burden for
   cancellation of removal. As the immigration judge correctly noted, the “clear
   probability” standard for cancellation or removal is higher than the well-
   founded fear” standard for eligibility for asylum. Efe v. Ashcroft, 293 F.3d
899, 906 (5th Cir. 2002). Failure to meet the lower standard for asylum
   eligibility necessarily means failure to meet the higher standard for
   cancellation or removal.



                                         7
Case: 18-60813   Document: 00515568517         Page: 8   Date Filed: 09/17/2020




                                No. 18-60813


         Cerritos-Quintanilla and Gomez-Cerritos’s petition for review is
   DENIED.




                                     8